Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to the last Amendment
2.	As per Applicant’s instruction as filed on 09/26/18, claims 1, 12, 16, and 17 have been amended, and claims 11, 13, and 15 have been canceled.

Response to Appeal Brief
3.	Applicant’s remarks with respect to currently pending claims as filed on 05/06/19 have been reconsidered/reviewed.
	Furthermore, the Examiner acknowledges the Patent Board Decision (Examiner Reversed) as filed on 05/18/21. 

Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-10, 12, 14, and 16-17 are allowed.
Independent claims 1, 16-17, and corresponding dependent claims 2-10, 12, and 14 (by virtue of dependencies) are allowed as having incorporated the novel features (see previously amended claims features) as filed on 09/26/18. 
The prior art of record fails to anticipate or make obvious the novel features (allowable subject matter with emphasis on independent claims features associated with the method of determining an angle) as specified in independent claims 1 and 16-17. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
					
Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	EHLGEN et al (2013/0079983 A1), Method for determining an object class of an object from which light is emitted and/or reflected to a vehicle.
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/SHAWN S AN/Primary Examiner, Art Unit 2483